IN RE: Torres, Alma Earline; — Plaintiffs); Applying for Supervisory and/or Remedial Writs; Parish of Orleans 34th *31Judicial District Court Div. “C” Number 82-146; to the Court of Appeal, Fourth Circuit, Number 99-C-1350
It is hereby ordered on the 6th day of july, 1999 that all proceedings in this case be continued during the period of the appointment of J. Wayne Mumphrey as judge pro tempore of the Thirty-Fourth Judicial District Court.
KIMBALL, J. not on panel.
MARCUS and VICTORY, JJ. would deny the writ.